UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A AMENDMENT NO. 2 x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-32832 Jazz Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3320580 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4321 Jamboree Road Newport Beach, California (Address of principal executive offices) (Zip Code) (949)435-8000 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a “smaller reporting company”. See definitions of “large accelerated filer” and “accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox The registrant meets the conditions set forth in General Instruction H(1)(a)and (b)of Form10-Q and is therefore filing this Formwith the reduced disclosure format permitted by General Instruction H(2). EXPLANATORY NOTE This Amendment No. 2 to Form 10-Q amends our quarterly report on Form 10-Q for the fiscal quarter ended June 30, 2011 to include required certifications pursuant to Regulation S-K 601(b)(32) and to delete references to the filing of the Form 10-Q being made on a voluntary basis.Except as described in the preceding sentence, no change has been made to our quarterly report on Form 10-Q.The filing of this amended quarterly report does not purport to amend, update or restate the information in any other item of the quarterly report or reflect any events that have occurred after the filing of the quarterly report on August 8, 2011. Item 6.Exhibits. Number Description Principal Executive Officer Certification required by Rule 13a-14(a) or Rule 15d-14(a). CFO Certification required by Rule 13a-14(a) or Rule 15d-14(a). Principal Executive Officer Certification required by Section 1350. CFO Certification required by Section 1350. SIGNATURES Pursuant to the requirements of Section13 or 15(d)of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 11, 2011 JAZZ TECHNOLOGIES, INC. By: /s/ Rafi Mor (Principal Executive Officer) By: /s/ SUSANNA H. BENNETT Chief Financial Officer (Principal Financial and Accounting Officer) INDEX TO EXHIBITS Number Description Principal Executive Officer Certification required by Rule 13a-14(a) or Rule 15d-14(a). CFO Certification required by Rule 13a-14(a) or Rule 15d-14(a). Principal Executive Officer Certification required by Section 1350. CFO Certification required by Section 1350.
